[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.2

Volume Discount Program Addendum

This Volume Discount Program Addendum to the Purchase Agreement (the “Addendum”)
is effective as of August 20, 2012 (the “Addendum Effective Date”), by and
between diaDexus, Inc. (“diaDexus”), and Atherotech Diagnostics Lab located at
201 London Parkway, Birmingham, AL 35211 and any or all of its subsidiaries or
affiliates (“Lab”).

WHEREAS, Lab and diaDexus are parties to that certain Purchase Agreement dated
August 20, 2012 (the “Agreement”);

WHEREAS, the parties desire to amend such Agreement to make available to Lab a
limited term volume discount program as set forth below (the “Program”).

NOW THEREFORE, in consideration of the agreements, mutual representations and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree:

1.         Definitions. All capitalized terms not defined herein shall have the
meaning assigned to them in the Agreement.

2.         Program. Lab shall order Products as set forth in the Agreement.
Beginning on the Addendum Effective Date, as set forth in the Shipment Volume
and Pricing Table below Lab shall receive special Product pricing based on the [
* ]. Lab may [ * ] and [ * ].

Shipment Volume and Pricing Table

 

     

 

 

PLAC®

Test

Product

                  [ * ]      

ELISA Kit 

(# 90123)

 

As an example and for clarification purposes only: Assume [ * ]. diaDexus will [
* ]. If [ * ], diaDexus will [ * ].

Shipment volume discounts for Products are [ * ]. Temporary shipping schedule
changes (e.g. accommodation for holidays or company closure) agreed to by
diaDexus and Lab will not modify the Product shipment volume pricing and Lab
shall pay for Products as if they were shipped according to [ * ], regardless if
[ * ] due to the temporary shipping schedule change.

3.         Addendum Term. This Addendum begins on the Addendum Effective Date
and shall terminate upon termination of the Agreement (the “Addendum Term”).

4.         Entire Agreement. In the event of any conflict between the terms and
conditions of this Addendum and the Agreement, the terms and conditions of this
Addendum shall control. Except as otherwise provided in the Addendum, the
parties agree that all provisions of the Agreement are hereby ratified and
agreed to be in full force and effect and are incorporated herein by reference.
This Addendum and the Agreement (as amended hereby), including without
limitation all addenda, contain the entire agreement among the parties relating
to the subject matter herein and all prior proposals, discussions and writings
by and among the parties and relating to the subject matter herein, whether
written or oral, are superseded hereby and thereby. None of the terms of this
Addendum shall be deemed to be amended unless such amendment is in writing,
signed by all parties hereto, and recites specifically that it is an amendment
to the terms of this Addendum.

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their fully authorized representatives.

 

  Atherotech Diagnostics Lab    diaDexus, Inc.  

By: /s/ Robert Shufflebarger

  

By: /s/ Brian E Ward

 

Name: Robert Shufflebarger

  

Name: Brian E Ward

 

Title: Chief Operating Officer

  

Title: President & CEO

 

Date: 8/20/12

  

Date: 8/23/12